Citation Nr: 0903453	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased compensable rating for recurrent 
left eye pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The Board remanded the veteran's claim in June 2007.


FINDINGS OF FACT

1.  On VA examination in April 2004 the veteran's corrected 
distance Snellen visual acuity was 20/80 in his right eye and 
20/20 in his left eye.

2.  On VA examination in September 2008, the veterans 
corrected distance Snellen visual acuity was 20/70 in his 
right eye an 20/30 in his left eye.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
recurrent left eye pterygium are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's duty to 
notify and assist upon receipt of a claim for benefits.  A 
letter dated March 2004 from the RO provided the veteran with 
an explanation of the type of evidence necessary to establish 
an increased rating, what evidence was to be provided by him, 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter informed the veteran that evidence must 
demonstrate a greater level of disability than previously 
assessed to establish an increased evaluation, and that the 
VA would attempt to obtain relevant records to assist him in 
supporting his claim.  The March 2004 letter further 
requested the veteran furnish the VA with any treatment dates 
while under VA care.  

The foregoing letter plus the subsequent Statement of the 
Case, issued in July 2004, adequately explained what evidence 
would warrant a higher rating, as required by the Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008), decision.  The 
Statement of the Case contained the specific rating criteria 
from Diagnostic Code 6034, as well as other relevant 
regulations.  The Statement of the Case explained medical 
determinations of the veteran's vision would be considered in 
evaluating his claim.  Although, the information contained in 
the Statement of the Case was not provided prior to the May 
2004 rating decision on appeal, the Board finds that this did 
not result in any prejudice to the veteran, as he has been 
represented by a service organization throughout the appeal 
and allowed an opportunity to submit additional evidence 
(which he did).  The purpose of VA's notice requirements have 
been met, and VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed, with any error in the content of a particular notice, 
or to its timing rendered harmless.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the veteran has 
been afforded two VA examinations, and his service treatment 
and VA treatment records have been obtained.  Further, the 
veteran has not identified any private treatment records 
which VA should obtain, and the AMC/RO has fully complied 
with the June 2007 Board remand.  Based on these facts and 
because the veteran has not requested a hearing related to 
this claim, the Board finds all reasonable efforts were made 
by the VA to obtain evidence necessary to establish an 
increased rating, so the VA has no outstanding duty to 
provide further assistance to the veteran with the 
development of evidence.  

The veteran seeks an increased compensable disability rating 
for recurrent left eye pterygium.  The RO granted service 
connection for this condition in a December 1970 rating 
decision.  At that time, a noncompensable evaluation was 
assigned pursuant to 38 C.F.R. § 4.7a, Diagnostic Code 6034.  
In January 2004, the veteran filed an increased rating claim.  
In a May 2004 rating action, the RO continued the 
noncompensable rating assigned to the veteran and the veteran 
filed a timely appeal to this decision.  In June 2007, the 
Board remanded the veteran's claim to the AMC/RO, which 
continued the denial of a compensable disability rating.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
affects his ability to function under the ordinary conditions 
of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  38 C.F.R. § 4.1.  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when reviewing 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

As noted above, the veteran's claim was evaluated under 
Diagnostic Code 6034 for pterygium.  Diagnostic Code 6034 
mandates that pterygium should be rated on impairment of 
vision.  When practicable, ratings on account of visual 
impairment are to be based upon examination by specialists, 
including measurements for uncorrected and corrected central 
for distance and near visual acuity, based on the Snellen's 
test type or its equivalent.  38 C.F.R. § 4.75.  The best 
distance vision obtainable after correction will be the basis 
of the rating.  Id.  In applying the ratings for impairment 
of visual acuity, a person not having the ability to read at 
any of the scheduled steps or distances, but reading at the 
next scheduled step or distance, is to be rating as reading 
at the latter step or distance.  That is, a person who can 
read at 20/100 but who cannot read at 20/70, should be rated 
as seeing at 20/100.  38 C.F.R. § 4.83.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

The veteran underwent a VA examination in April 2004 related 
to his increased rating claim.  During this examination, the 
veteran indicated he had multiple pterygium excisions in both 
eyes, however he is only service connected for his left eye.  
Aside from the reported surgeries, the veteran denied any 
trauma to his eye.  Snellen visual acuity testing without 
correction revealed uncorrected visual acuity of 20/100 in 
the veteran's right eye and 20/70 in the veteran's left eye.  
The veteran's Snellen corrected visual acuity was 20/80 (far) 
and 20/50 (near) in his right eye and 20/20 (far) and 20/20 
(near) in his left eye.  Physically, the veteran's eye lids 
were intact, his sclera clear, and temporal conjunctival 
pterygium were noted.  Nasal keratectomy scars were noted in 
both eyes; however, no visual field defects were noted.  

Following the veteran's August 2005 surgery to his non-
service connected right eye, the veteran sought treatment 
from the VA medical facility.  A September 2005 VA follow-up 
treatment note indicates the veteran's non-corrected visual 
acuity of 20/200 in his right eye and 20/60 in his left eye.  
The veteran's corrected visual acuity was 20/80 in his right 
eye and 20/30 in his left eye.  

In September 2008 VA examination was conducted in to asses 
the veteran's disability, post surgery.  At this time, the 
veteran's Snellen visual acuity uncorrected was 20/200 (far) 
and 20/400 (near) in his right eye and 20/200 (far) and 
20/4000 (near) in his left eye.  The veteran's Snellen visual 
acuity corrected was 20/70-1 (far) and J7 (near) [which is 
20/70] in his right eye and 20/30-1 (far) and J2 (near) 
[which is 20/30] in his left eye.  Temporal/nasal scars and 
nasal keratectomy scars involving visual axises were noted in 
the veteran's right eye, but dermatochalasis, blepharitis and 
floater were noted in both the veteran's eyes.  However, no 
field of vision deficits were noted in either eye.  Based on 
this examination, the examiner diagnosed the veteran with 
refractive error (hypermetropia, astigmatism, irregular, and 
presbyopia), blepharitis-dry eye syndrome, and bilateral 
senile cataracts.

As it related to the causes of the veteran's vision loss, the 
examiner opined on each eye separately.  The examiner stated 
that the veteran's loss of vision in his right eye was caused 
by a corneal scar that resulted after multiple pterygium 
recurrences causing irregular astigmatism and ghost images.  
As it related to the veteran's left eye, the examiner 
attributed the loss of vision to refractive error and senile 
cataracts.  

Reviewing the evidence in light of the above rating criteria, 
an increased compensable disability rating is not warranted 
for the veteran's recurrent left eye pterygium.  At his VA 
examination in April 2004 the veteran's corrected distance 
vision was 20/80 in his right eye and 20/20 in his left eye.  
At his September 2008 VA exam, his corrected distance visual 
acuity was 20/70 in the right eye and 20/30 in his left eye.  
Based on 38 C.F.R. § 4.84a, at no time did the veteran's 
visual impairment of his service connected eye reach a 
compensable level.  Though the veteran's uncorrected vision 
is significant, the regulations mandate utilization of the 
veteran's corrected distance visual acuity when making a 
rating determination.  Accordingly, the only appropriate 
rating for the veteran's service connected recurrent left eye 
pterygium is a noncompensable rating.  

The Board find that a substantial difference between the near 
and distance corrected vision, warranting evaluation under 
38 C.F.R. § 4.84, is not shown.  Accordingly, the Board 
concludes that the schedular criteria for a compensable 
disability rating for recurrent left eye pterygium are not 
met.  The Board further finds that the evidence does not 
raise a question that a different rating is warranted for any 
period of time from the veteran's claim to the present time 
so as to warrant a staged rating based on significant change 
in the level of disability.  See Hart v Mansfield, 21 Vet. 
App. 505 (2007).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The veteran's VA treatment 
records do not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  There is no evidence 
of frequent hospitalizations, though an August 2005 VA 
treatment note indicates the veteran underwent surgery 
related to his non-service connected right eye.  
Additionally, there and no indication that there has been 
marked interference with employment, therefore, remand for 
consideration of an extra schedular rating is not warranted.  
38 C.F.R. § 3.32 (2008).


ORDER

An increased compensable rating for recurrent left eye 
pterygium is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


